Citation Nr: 0836284	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a substantive appeal was timely filed regarding the 
issue of legal entitlement to non-service connected death 
pension benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The veteran had service with the Recognized Guerrilla Service 
from September 1944 to May 1945.  The veteran died in 
February 1991.  The appellant is the surviving spouse of the 
veteran, and is seeking entitlement to non-service connected 
death pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The appellant was notified on March 14, 2005 of a rating 
decision which denied the appellant's claim for entitlement 
to service connection for the cause of the veteran's death. 

2.  The appellant filed a notice of disagreement (NOD) with 
the March 2005 rating decision in April 2005 and was issued a 
statement of the case (SOC) on June 15, 2005.  The appellant 
filed a substantive appeal to the Board that was received on 
September 6, 2006, which was not within the latter of either 
60 days of the June 2005 SOC or within one year of the March 
2005 rating decision.  


CONCLUSION OF LAW

The substantive appeal filed on September 6, 2006, was not 
timely.  38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.33, 19.34, 20.101(c), 20.202, 20.300, 20.302(a), 
20.305 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the benefit sought by the 
appellant may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2008).  The claimant has 
sixty days from the date of notification of the SOC or within 
one year from the date of notification of the rating 
decision, whichever is later, to file a substantive appeal to 
the Board.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.302(b) (2008). 

The date of mailing the letter of notification is presumed to 
be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed. An 
untimely substantive appeal deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 2002 and Supp. 2007); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2008).  With regard to the issue of 
timeliness of a substantive appeal, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The Board must make an independent determination of its 
jurisdiction regardless of jurisdictional findings made by 
the RO.  See Rowell v. Principi, 4 Vet. App. 9, 15 (1993); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In Rowell, 
the question arose as to whether the Board, notwithstanding 
its conclusion that the appellant had filed an untimely 
notice of disagreement, had jurisdiction to adjudicate a 
claim de novo merely on the basis that the RO had adjudicated 
the claim de novo.  In Barnett, the Court reaffirmed the 
Board's authority to change a favorable RO determination 
regarding an issue of jurisdiction.

The appellant's claim of entitlement to non-service connected 
death pension benefits was denied in a March 2005 rating 
decision.  In a March 14, 2005 letter, the appellant was 
notified of this decision and was advised of her appellate 
rights. The appellant filed an NOD in April 2005 and was 
issued an SOC on June 15, 2005.  On September 6, 2006, more 
than one year after the March 2005 rating decision and more 
than 60 days after she received her SOC, the appellant 
submitted a substantive appeal to the Board.  Accordingly, 
the September 6, 2006, substantive appeal regarding legal 
entitlement to non-service connected death pension benefits 
was not timely.  See 38 C.F.R. §§ 19.33, 19.34, 20.101(c), 
20.202, 20.300, 20.302(a), 20.305 (2008).  Thus, the March 
2005 rating decision on this issue was final.  See 38 
U.S.C.A. § 7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 
(2008).

Because the appellant has not complied with the legal 
requirement for filing a timely substantive appeal, the law 
is dispositive of the issue and the claim must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The substantive appeal of the March 2005 rating decision 
regarding the issue of legal entitlement to non-service 
connected death pension benefits was not timely and the 
appeal is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


